IN THE SUPREME COURT OF THE STATE OF NEVADA
                                                                                       FILED
                   'IN THE MATTER OF DISCIPLINE OF                       No. 69102      JAN 2 2 2016
                     MARINA KOLIAS, BAR NO. 6383.                                      T CF K. LINDE AN
                                                                                  CL               E


                                                                                       crott
                                                                                               f
                                                                                               [SEISkcirtx


                      ORDER APPROVING CONDITIONAL GUILTY PLEA AGREEMENT
                             This is an automatic review of a Southern Nevada
                   Disciplinary Board hearing panel's recommendation that this court
                   approve, pursuant to SCR 113, a conditional guilty plea agreement in
                    exchange for a stated form of discipline for attorney Marina Kolias. Under
                    the agreement, Kolias admitted to violations of RPC 1.3 (diligence), RPC
                    1.15 (safekeeping property), RPC 8.1 (bar admission and disciplinary
                    matters), and RPC 8.4 (misconduct).
                                Kolias received settlement funds on behalf of a client, made
                    two disbursements to the client, issued a check to Medicare on behalf of
                    the client, and retained more than $100,000 of the settlement funds in her
                    trust account. She failed to respond to inquiries from a lienholder's
                    counsel regarding payment of a subrogation lien and never paid the lien.
                    She made no further disbursements of the remaining settlement funds to
                    the client or on the client's behalf. Several months later, her bank closed
                    the trust account after writing off a negative balance. After a grievance
                    had been filed regarding the matter, Kolias failed to respond to multiple
                    inquiries from the State Bar.'

                          1 Koliaswas temporarily suspended from the practice of law in
                    Nevada on July 24, 2013, pending the resolution of disciplinary
                    proceedings. In re Discipline of Marina Kolias, Docket No. 62783 (Order of
                    Temporary Suspension, July 24, 2013); see SCR 102(4).
SUPREME COURT
      OF
    NEVADA
                                                                                       Lo   -1)252C-
(0) I947A 9(09(9
                             The misconduct at issue here is similar to and occurred during
                 the same time as that addressed in another disciplinary matter involving
                 Kolias. In that matter, we suspended Kolias from the practice of law in
                 Nevada for five years commencing on October 22, 2015. In re Discipline of
                 Marina Kolias, Docket No. 67559 (Order of Suspension, October 22, 2015).
                             The agreement reached in this matter provides for a five-year
                 suspension concurrent to the suspension imposed in Docket No. 67559 and
                 requires that Kolias pay the costs of the disciplinary proceedings,
                 excluding bar counsel and staff salaries. Additionally, Kolias agreed to
                 the same conditions on reinstatement recommended by the hearing panel
                 in Docket No. 67559: that Kolias make full restitution to all clients and
                 the Client Security Fund and that she obtain a psychiatric evaluation
                 declaring that her gambling addiction is under control and that she does
                 not pose a threat to the public if allowed to practice law.
                             Based on our review of the record, we conclude that the guilty
                 plea agreement should be approved. See SCR 113(1). In particular, we
                 conclude that the mitigating circumstances (personal and emotional
                 problems and remorse) outweigh the aggravating circumstances (pattern
                 of misconduct and substantial experience in the practice of law), see ABA
                 Standards for Imposing Lawyer Sanctions,             Compendium of Prof?
                 Responsibility Rules and Standards, Standard 4.11 (2015) (indicating
                 that, absent aggravating or mitigating circumstances, "[d]isbarment is
                 generally appropriate when a lawyer knowingly converts client property
                 and causes injury or potential injury to a client"), and that additional
                 discipline beyond that imposed in Docket No. 67559 is not necessary to
                 serve the purpose of attorney discipline. See In re Discipline of Lerner, 124
Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008) (identifying four factors that
                 must be weighed in determining the appropriate discipline: "the duty
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                   violated, the lawyer's mental state, the potential or actual injury caused
                   by the lawyer's misconduct, and the existence of aggravating or mitigating
                   factors"); State Bar of Neu. v. Claiborne, 104 Nev. 115, 213, 756 P.2d 464,
                   527-28 (1988) (observing that the purpose of attorney discipline is to
                   protect the public, the courts, and the legal profession, not to punish the
                   attorney).
                                We hereby impose a five-year suspension to be served
                   concurrently with the five-year suspension imposed in Docket No. 67559.
                   Kolias must petition for reinstatement under SCR 116 and, in addition to
                   successfully completing the State Bar examination as required by SCR
                   116(5), Kolias must comply with all of the conditions in the plea
                   agreement, as outlined above, before she will be reinstated to the practice
                   of law. Kolias shall pay the costs of the disciplinary proceedings,
                   excluding bar counsel and staff salaries, within 30 days of receipt of the
                   State Bar's bill of costs.    See SCR 120. The State Bar shall comply with
                   SCR 121.1.




                                                Parraguirre


                                                                           145           J.
                                                                  Dougla



                                                                  Saitta



                   Gibbons
SUPREME COURT
        OF
     NEVADA                                                   3
(0) 1947A    er)
                       cc: Chair, Southern Nevada Disciplinary Board
                            Michael J. Warhola, LLC
                            C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                            Kimberly Farmer, Executive Director, State Bar of Nevada
                            Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                          4
(0) 1947A    OtWf(«)